Appeal from an order adjudging appellants in contempt of court for failing to comply with the provisions of a judgment of the Supreme Court, Suffolk County, entered July 15,1955, which judgment has been affirmed by this court (1 A D 2d 983). Order modified by striking from the last ordering paragraph “ ex parte and without further notice ” and by substituting therefor “ upon five days’ notice to defendants and service upon them of copies of the affidavits in support of the application”. As so modified order affirmed, with $10 costs and disbursements to respondent. The judgment contained a prohibitive provision in that it enjoined and restrained appellants from continuing manufacturing operations. Pending appeal, appellants moved for a stay of the provisions of the judgment. The motion, insofar as it sought permission to continue the operation of the business, was denied. There was no appeal from that order. Appellants have nevertheless continued the manufacturing operations of their business in violation of the judgment, and are therefore in contempt of court. (Sixth Ave. R. R. Co. v. Gilbert El. R. R. Co., 71 N. Y. 430; Genet v. President, Managers & Co. of Delaware & Hudson Canal Co., 113 N. Y. 472; Matter of Meyer, 209 N. Y. 59; Cold Spring Light, Heat & Power Co. v. Selleck, 256 N. Y. 451.) Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur.